DETAILED ACTION
This office action is responsive to the above identified application filed September 13, 2018.  The application contains claims 1-2, 4-5, 8-10, 12-13, 16, all examined and rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Independent claims 1 and 9 recites “a binding management button for modifying a synchronization state … modification comprising initiating synchronization or cancelling synchronization”. It is unclear how a single button will be associated with two different functions at the same time, reviewing the disclosed specification show two different buttons that allow initiating synchronization See Fig. 3, “Synchronize to weather” and cancelling synchronization See Fig. 3, “Synchronized cancel”. For examination purposes examiner interpret the claim to associate a binding management button with the option to initialize and a different button to cancel the connection with devices.
Claims 2, 4-5, 8-10, 12-13, 16 inherit the deficiency of independent claims 1 and 11; therefore they are rejected under similar rationale. 
Independent claims 1 and 9 recites “management button is pressed, jumping to a management binding home page, synchronous display of the state information of the target smart home and the weather information being initiated through the management button …. being cancelled through the management button”. It is unclear how the same button that is used to display the binding page will be used to initiate and to cancel a synchronous display of the state information of the target smart home and the weather information. For examination purposes examiner interpret the claim to require the usage of a button to access a page that provide synchronous display of the state information of the target smart home and the weather information, a button that can initiate the synchronous display of the state information of the target smart home and the weather information and a button that can cancel the synchronous display of the state information of the target smart home and the weather information. 
Claims 2, 4-5, 8-10, 12-13, 16 inherit the deficiency of independent claims 1 and 11; therefore they are rejected under similar rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-10, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harrod et al. [US 2012/0310418 A1, hereinafter Harrod] in view of https://www.youtube.com/wa?v=-haPdAeUypc Published on May 25, 2015 [hereinafter SMARTTHINGS].

With regard to Claim 1,
Harrod teach a control method for a smart home, comprising:
acquiring weather information of a region where a terminal is located, and acquiring state information of a target smart home from a smart home application installed on the terminal (Fig. 3, 48A weather information, 48C, [0074], “GUI 46 may include textual and graphical elements that represent applications and functions of controller 22. For example, user GUI 46 may include status indicators 48 that display the status of the system and/or the environment. For example, an indicator 48B may display the operational mode (i.e., heating or cooling) and the temperature set point, an indicator 48C may display the current temperature and humidity, and an indicator 48D may display the weather conditions, among others. In another example, indicators 40E and 40F may display the humidity control status and the fan speed, respectively”, Fig. 25, 48A weather information, 368, target smart home, 48F, 48E, 48G, [0129]);
synchronously displaying the state information of the target smart home and the weather information on a screen of the terminal (Fig. 3, 48A, weather information 48C, 48D, [0074], Fig. 25, 48D weather information, 368, target smart home, 48F, 48E, 48G, [0129]);
receiving a trigger signal generated on the basis of the state information and the weather information (Fig. 3, 48D weather information, 48C, [0074], Fig. 25-27, 48D weather information, 368, target smart home, 48F, 48E, 48G, [0129] “A slide bar 370 includes separate sliders 372 and 374 that may be moved independently from one another along slide bar 370 to adjust the heating and cooling set points”, “user may touch and drag slider 374 to off position 382 to turn off the cooling mode, and a user may touch and drag slider 372 to off position 384 to turn of the heating mode”); and
generating, according to the trigger signal, a control signal to control an operation state of the target smart home bound to the smart home application by means of the smart home application (Fig. 3, 48D weather information, 48C, [0074], Fig. 25-27, 48A weather information, 368, target smart home, 48F, 48E, 48G, [0129] “A slide bar 370 includes separate sliders 372 and 374 that may be moved independently from one another along slide bar 370 to adjust the heating and cooling set points”, “user may touch and drag slider 374 to off position 382 to turn off the cooling mode, and a user may touch and drag slider 372 to off position 384 to turn of the heating mode”); and 
wherein before acquiring the state information of the target smart home from a smart home application, the control method further comprises:
determining the target smart home in a smart home list, a plurality of smart homes being recorded in the smart home list, each smart home in the plurality of smart homes being associated with the smart home application (Fig. 42-43, [0164], system display the different smart homes that the user can select to view related information and to adjust its setting as shown in Fig. 43, Fig. 25-27, [0099]);
wherein synchronously displaying the state information of the target smart home and the weather information on a screen of the terminal comprises:
displaying the state information in a first region on the screen of the terminal, and displaying the weather information in a second region on the screen of the terminal (Fig. 25-27, the weather is displayed 48D, and the target home state is displayed (68)); and after synchronously displaying the state information of the target smart home and the weather information on a screen of the terminal (Fig. 25-27, the weather is displayed 48D, and the target home state is displayed (68));
wherein the synchronous display of the state information of the target smart home and the weather information being initiated through the management button (Fig. 7, 126, selecting manage zones will display zones associated with current state and weather information as shown in Fig. 43,  Fig. 18, Fig. 25, [0129], upon selecting a zone button the system will display, target smart home and the weather information), and the synchronous display of the target smart home and the weather information being canceled through the management button (Fig. 43, [0162]-[0164], selecting cancel or save option will return to a previous screen as shown in Fig. 7, Fig. 25, [0075], “graphical element 50D also may be selected by a user to display screens with menus and/or submenus”, system will display menu upon selection of the menu button cancelling the synchronous display of the target smart home and the weather information).
Harrod do not explicitly teach a management button corresponding to the target smart home is also disposed in the first region, if it is detected that the management button is pressed, jumping to a management binding home page, the management binding home page being provided with a binding management button for modifying a synchronization state of the target smart home, the modification comprising initiating synchronization or canceling synchronization; and when it is detected that the binding management button is pressed, executing an operation, indicated by the binding management button, of modifying the synchronization state of the target smart home.
SMARTTHINGS teach a management button corresponding to the target smart home is also disposed in a first region (time 4:49-4:51),
if it is detected that the management button is pressed, jumping to a management binding home page, the management binding home page being provided with a binding management button for modifying a synchronization state of the target smart home, the modification comprising initiating synchronization or canceling synchronization (Time 4:50-4:53, “Connect Now”); and 
when it is detected that the binding management button is pressed, executing an operation, indicated by the binding management button, of modifying the synchronization state of the target smart home (Time 4:53, system will be paired with the selected device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to display a management button for modifying a synchronization state of the target smart home and to initiate synchronization.
	The motive for the modification would have been to facilitate the synchronization process of different devices which save the user’s time and prevent confusion.
Examiner notes that the claim recite contingent limitations which under  broadest reasonable interpretation does not include steps that are not required to be performed because the conditions precedent are not met (e.g. “if it is detected that the management button is pressed, jumping to a management binding home page, the management binding home page being provided with a binding management button for modifying a synchronization state of the target smart home, the modification comprising initiating synchronization or canceling synchronization”). However for compact persecution the examiner provided a full rejection for the claim including the contingent limitations that are not required under  broadest reasonable interpretation (MPEP 2111.04 II).
With regard to Claim 2,
	Harrod-SMARTTHINGS teach the control method as claimed in claim 1, wherein receiving a trigger signal generated on the basis of the state information and the weather information comprises:
receiving a trigger signal acting on a switch button, switch buttons corresponding to the state information and the weather information being disposed in the screen of the terminal (Harrod, Fig. 25-27, [0133], “user may tap a respective off position 382 or 384 to turn off the heating or cooling mode”).
With regard to Claim 4,
	Harrod-SMARTTHINGS teach the control method as claimed in claim 1, wherein determining the target smart home in a smart home list comprises:
displaying an application page of a weather application on the screen of the terminal, a synchronous start button being disposed on the application page (Harrod, Fig. 3, Fig. 6-7, 126);
if it is detected that the synchronous start button is pressed, generating a synchronous start instruction to acquire the smart home list of the smart home application (Harrod, Fig. 3, Fig. 18, Fig. 7, 126); and
by pressing anyone of the smart home list options, determining the selected target smart home in the smart home list (Harrod, Fig. 18, [0117], [0099], “A graphical element 126 may be selected to adjust settings for zones within HVAC system 52”, Fig. 42-43, [0162], “screen 542 may be displayed in response to selection of graphical element 126, as shown in FIG. 7”).

With regard to Claim 5,
	Harrod-SMARTTHINGS teach the control method as claimed in claim 1, wherein determining the target smart home in a smart home list comprises:
acquiring the smart home list of the smart home application after the weather application is started (Harrod, Fig. 3, Fig. 7, [0098], “FIG. 7 depicts a menu screen 104 of GUI 46 for viewing, changing, or initially entering settings of HVAC system 52. In certain embodiments, screen 104 may be displayed by selecting graphical element 50D from the home screen shown in FIG. 3”, [0099], “A graphical element 126 may be selected to adjust settings for zones within HVAC system 52”, Fig. 42-43, [0162], “screen 542 may be displayed in response to selection of graphical element 126, as shown in FIG. 7”, user select from the home screen of the weather application shown in Fig. 3 the menu option 50D to access the zones selection option shown in Fig. 7 (126) to display layout shown in Fig. 43 for the different zones); and
determining a plurality of smart homes recorded in the smart home list as the target smart homes (Harrod, Fig. 42-43, [0164], system display the different smart homes that the user can select to view related information and to adjust its setting as shown in Fig. 43, Fig. 25-27, [0099]).

With regard to Claim 8,
	Harrod-SMARTTHINGS teach the control method as claimed in claim 1, wherein receiving a trigger signal generated on the basis of the state information and the weather information comprises: 
when it is detected that the state information of the target smart home is operated, determining that the trigger signal generated in response to the operation is received (Harrod, [0164] “FIG. 43, a user may view a screen 556 of GUI 46 to view the status of zones within zone layout 544. Screen 556 shows zone layout 544 with indicators 558 indicating the status of each zone. For example, as shown, indicators 558 include the temperature set point, the humidity set point, and the zone identifier, such as the name of the zone (i.e. kitchen, bedroom, living room, etc.) or a number corresponding to the zone. A user may select a zone to display a window 560 with information describing the settings for the selected zone. For example, window 560 may indicate whether the selected zone is being heated or cooled, and may include the temperature set point. Further, in certain embodiments, selecting a zone may display additional information about the zone”); and
generating a control signal on the basis of the trigger signal comprises:
entering a device page of the target smart home in response to the trigger signal, and the device page being provided with a plurality of working mode buttons (Harrod, Fig. 25-27, 48A weather information, 368, target smart home, 48F, 48E, 48G, [0129] “A slide bar 370 includes separate sliders 372 and 374 that may be moved independently from one another along slide bar 370 to adjust the heating and cooling set points”, “user may touch and drag slider 374 to off position 382 to turn off the cooling mode, and a user may touch and drag slider 372 to off position 384 to turn of the heating mode”, [0164]); and
when the working mode buttons are triggered, generating the control signals corresponding to the working mode buttons (Harrod, [0129] “A slide bar 370 includes separate sliders 372 and 374 that may be moved independently from one another along slide bar 370 to adjust the heating and cooling set points”, “user may touch and drag slider 374 to off position 382 to turn off the cooling mode, and a user may touch and drag slider 372 to off position 384 to turn of the heating mode”).

With regards to claim 9,
	Claim 9 is similar in scope to claim 1; therefore it is rejected under similar rationale. Additionally, Harrod teach a hardware processor coupled, with a memory and configured to execute program instructions stored on the memory (Harrod, Fig. 5, [0090], “processor 82 may include one or more microprocessors, instruction set processors, graphics processors, and/or related chip sets. Processor 82 may cooperate with a memory 84 that stores executable and/or machine-readable code, data, and instructions for processor 82”).

With regards to claim 10,
	Claim 10 is similar in scope to claim 2; therefore it is rejected under similar rationale.
With regards to claim 12,
	Claim 12 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regards to claim 13,
	Claim 13 is similar in scope to claim 5; therefore it is rejected under similar rationale.
With regards to claim 16,
	Claim 16 is similar in scope to claim 8; therefore it is rejected under similar rationale.
Response to Arguments
Applicant’s arguments, see Pages 7-9, filed 9/2/2020, with respect to the rejection of Independent claims 1,9 and dependent claims 2, 4-5, 8, 10, 12-13, 16 under 5 U.S.C. 102(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of SMARTTHINGS that teach the ability to use a button (management button) to access a page that provide a binding management button (connect button) to modify the synchronization state of a target smart home  See at least Time 4:49-4:53. Harrod further teach the ability to initiate and cancel synchronous display of the state information of the target smart home and the weather information See at least Fig. 7, Fig. 18 where a user can select a zone using a button to initiate a synchronous display of the state information of a zone and the weather information and Figs. 25-28 where he user can cancel a synchronous display of the state information of a zone and the weather information by selecting the any of the displayed options to exit the synchronous display of the state information of a zone and the weather information. 

Applicant argue that amended claims 1, 9 require that the management button is configured to determine whether the state information of the target smart home is displayed in the first region on the screen of the terminal, and does not determine whether the target smart home is bound to the smart home application. Therefore, SMARTTHINGS fails to disclose the features “The management binding home page being provided with a binding management button for modifying a synchronization state of the target smart home, the modification comprising initiating synchronization or canceling synchronization.
Examiner respectfully disagrees,
First, there is a confusion in the current claim language that raise to the degree that the make the claim indefinite as that claim first recite that a management button is used to jump to a binding page then the claim require that usage of the same management button to synchronize and cancel the display of smart home state and weather information. According to the current claim language the management button is associated with three different functions. For examinations purposes the examiner consider that the management button is actually three button associated with the three required function. Furthermore the current claim language recite a binding management button that could be used to initiate synchronization or canceling synchronization, which is also not clear as there is nothing in the disclosure that show multiple functions associated with binding management button. The current disclosure show two different binding management buttons to initiate synchronization or canceling synchronization See Fig. 3. For examinations purposes the examiner consider that the binding management button is actually two different buttons associated with the two different function of initiate synchronization or canceling synchronization. 
Second, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., having a management button to determine whether the state information of the target smart home is displayed in the first region on the screen of the terminal, and does not determine whether the target smart home is bound to the smart home application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The current claims require to initiate and cancel synchronous display of the state information of the target smart home and the weather information. In other words there is no determination step in the current claims and it is unclear how the management button will make a determination. Examiner notes that the argued limitation is not recited and that this is not an indication that none of the recited references disclose the limitation.
Third, according to the current claim interpretation the management button the allow the user to jump to a binding page that provide a binding management button that could be used modify the statue of the smart home by either initiate synchronization or cancel  synchronization as taught by SMARTTHINGS that show the ability to include a button that will jump to a page that will allow the user to modify the statue of the smart home by bonding the smart home to the application (initiate synchronization) See at least Time 4:49-4:53. Examiner notes that the claim require only the ability to initiate synchronization or cancel synchronization and not both See claim 1 (initiating synchronization OR canceling synchronization). 
Fourth, Harrod teach the ability to initiate and cancel synchronous display of the state information of the target smart home and the weather information for bounded devices See at least Fig. 7, Fig. 18 where a user can select a zone using a button to initiate a synchronous display of the state information of a zone and the weather information and Figs. 25-28 where he user can cancel a synchronous display of the state information of a zone and the weather information by selecting the any of the displayed options to exit the synchronous display of the state information of a zone and the weather information.
As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent No. 10397013 issued to Hill et al. (hereinafter Hill). Hill teach the ability to control and add different smart devices within a smart home environment See at least Figs. 12A-12G, Col. 34-35 lines 51-33
US Patent No. 9,528,861 issued to Haupt et al. (hereinafter Haupt). Haupt teach home automation See at least Col. 13, lines 58-64, and the ability to connect or disconnect different devices See at least Col. 24, lines 36-39
US Patent No. 9,473,321 issued to Bazar et al. (hereinafter Bazar). Bazar teach home automation See at least Col. 1, lines 6-9, and the ability to connect or disconnect different devices See at least Col. 4, lines 40-47


Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285.  The examiner can normally be reached on Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2142